Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              April 28, 2020

The Court of Appeals hereby passes the following order:

A20A1602. MEGASTRUCTURE, LLC v. CHOATE CONSTRUCTION
    COMPANY.

      The Appellant in the above-styled appeal, pursuant to Court Rule 41(g), has
filed Appellant’s Motion To Withdraw Appeal. Said motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/28/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.